internal_revenue_service number release date index number ------------------------ -------------------------------- ------------------------------- ------------------ ---------------------------------------- --------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-128846-06 date date -------------------- ----------------- ---------------------- -------------------- ------------------ ---------------- ------- --------- --------------- ------------ ----------------------------------------- --------------------------------------------------------------------------------- ------------------------------- ------------------------------ ------------------------------- ------------------------ --------------------------------------------------- ------------------------------------------------------------- ---------------- -------------------- ----------------------------------- ------------------ legend decedent date date a b c dollar_figurem dollar_figurey dollar_figurex a years charity charity charity charity charity charity charity charity charity charity charity charity dear -------------- this is in response to your authorized representative’s letter of date plr-128846-06 and other correspondence requesting rulings on the application of sec_2055 of the internal_revenue_code to a_trust decedent died testate on date under the terms of her will the residuary_estate valued at dollar_figurex as of the date of her death passed to a_trust trust under paragraph fourth of the trust dollar_figurem per month or dollar_figurey per year of trust income is to be divided among a b and c per capita until the death of the last to survive of a b and c the remaining trust income is to be distributed among charities1-12 provided the organization is tax-exempt under sec_501 and charitable in nature under no condition is the annual distribution to be less than of the initial fair_market_value of the trust property if the minimum_required_distribution exceeds the net_income in any period the trustees are to invade the trust principal as necessary on the death of the last to survive of a b and c the trust will continue and the income will be distributed exclusively to charities under the terms of trust the amount to be distributed to the charities until all of a b and c have died does not meet the requirements of a guaranteed annuity or a fixed percentage distributed yearly of the fair_market_value of the property as required by sec_2055 also trust does not satisfy the requirements of sec_664 as required under sec_2055 in order for the charitable_remainder interest to qualify for an estate_tax deduction moreover based on i the ages of a b and c and ii the trust provision for_the_use_of principal to pay the annuities there is a potential for the trust principal to be fully consumed before a b and c have all died that is based on appropriate actuarial factors the annuity period is to continue until all of a b and c have died or upon the expiration of a years whichever occurs first see sec_25_7520-3 b v example for this reason a deduction under sec_2055 is not allowable for the charitable_remainder interest in any event because on the date of decedent’s death the possibility that the remainder will fail is not so remote as to be negligible sec_20_2055-2 of the estate_tax regulations on date a date prior to the due_date of the federal estate_tax_return for decedent’s estate the executor of decedent’s estate and trustee of the trust commenced a judicial proceeding to reform trust under the provisions of state law and sec_2055 the proceeding is still pending at this time equal to percent of the initial net fair_market_value of the trust as follows under the proposed reformation the trust will distribute annually an amount an annual annuity amount of dollar_figurey or of the fair_market_value of the trust assets at decedent’s date of death is to be paid to a b and c or the survivor of them until all of a b and c have died or upon the expiration of a plr-128846-06 years whichever occurs first the annuity term an annual annuity amount the charitable_lead_annuity equal to of the fair_market_value of the trust assets at decedent’s date of death is to be paid to charities for the annuity term at the end of the annuity term any property remaining in the trust will be held for the exclusive benefit of charities under the terms of trust the trustee is precluded from engaging in any act of self dealing failing to make distributions retaining any excess_business_holdings or making any taxable_expenditures so as to subject the trust to any_tax under sec_4941 sec_4942 sec_4943 sec_4944 or sec_4945 it is represented that the proposed reformation of trust will be effective as of decedent's date of death and that charities are charitable organizations described in sec_2055 you have requested the following rulings the charitable_lead_annuity interest created in article fourth of the trust is a reformable_interest within the meaning of sec_2055 the petition for reformation when granted will result in a qualified_reformation of the trust within the meaning of sec_2055 a deduction under sec_2055 is allowable for the present_value of the charitable_lead_annuity as reformed sec_2055 provides that the value of the taxable_estate shall be determined sec_2055 provides that where an interest in property passes or has by deducting from the value of the gross_estate the amount of all bequests legacies devises and transfers to or for a corporation or certain other organizations organized and operated exclusively for religious charitable scientific literary or educational_purposes passed_from_the_decedent to a person or for a use described in subsection a and an interest in the same property passes for less than an adequate_and_full_consideration in money or money’s worth from the decedent to a person or for a use not described in subsection a no deduction shall be allowed under sec_2055 unless a in the case of a remainder_interest the interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest the interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair sec_20_2055-2 provides that where an interest in property passes or plr-128846-06 market_value of the property to be determined yearly has passed_from_the_decedent for charitable purposes and an interest in the same property passes or has passed_from_the_decedent for private purposes for less than an adequate_and_full_consideration in money_or_money's_worth no deduction is allowed under sec_2055 for the value of the interest which passes or has passed for charitable purposes unless the interest in property is a deductible_interest described in e in the form of a guaranteed_annuity_interest the term guaranteed_annuity_interest means the right pursuant to the instrument of transfer to receive a guaranteed annuity a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term of years or for the life or lives of certain individuals each of whom must be living at the date of death of the decedent and can be ascertained at such date an amount is determinable if the exact amount which must be paid under the conditions specified in the instrument of transfer can be ascertained as of the appropriate valuation_date for example the amount to be paid may be a stated sum for a term of years or for the life of the decedent's spouse at the expiration of which it may be changed by a specified amount in further illustration the amount to be paid may be expressed in terms of a fraction or a percentage of the net fair_market_value as finally determined for federal estate_tax purposes of the residue of the estate on the appropriate valuation_date under sec_20_2055-2 a deductible_interest includes a charitable interest sec_20_2055-2 provides that where a charitable interest in the form of a guaranteed_annuity_interest is in trust the charitable interest generally is not a guaranteed_annuity_interest if any amount may be paid_by the trust for a private purpose before the expiration of all the charitable_annuity interests there are two exceptions to this general_rule first the charitable interest is a guaranteed_annuity_interest if the amount payable for a private purpose is in the form of a guaranteed_annuity_interest and the trust's governing instrument does not provide for any preference or priority in the payment of the private_annuity as opposed to the charitable_annuity second the charitable interest is a guaranteed_annuity_interest if under the trust's governing instrument the amount that may be paid for a private purpose is payable only from a group_of_assets that are devoted exclusively to private purposes and to which sec_4947 is inapplicable by reason of sec_4947 for purposes of this paragraph an amount is not paid for a private purpose if it is paid for an adequate_and_full_consideration in money_or_money's_worth sec_2055 provides that a deduction shall be allowed under sec_2055 in respect of any qualified_reformation sec_2055 provides that the term qualified_reformation means a sec_2055 provides that the term reformable_interest means any sec_2055 provides that the term reformable_interest does not plr-128846-06 change_of a governing instrument by reformation amendment construction or otherwise that changes a reformable_interest into a qualified_interest but only if-- i any difference between- i the actuarial value determined as of the date of the decedent's death of the qualified_interest and ii the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest ii in the case of- i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminated at the same time or ii any other interest the reformable_interest and the qualified_interest are for the same period and iii such change is effective as of the date of the decedent's death interest for which a deduction would be allowable under sec_2055 at the time of the decedent's death but for sec_2055 include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property apply to any interest if a judicial proceeding is commenced to change such interest into a qualified_interest not later than the 90th day after-- i if an estate_tax_return is required to be filed the last date including extensions for filing such return or ii if no estate_tax_return is required to be filed the last date including extensions for filing the income_tax return for the first taxable_year for which such a return is required to be filed by the trust interest for which a deduction is allowable under sec_2055 sec_2055 provides that the deduction referred to in sec_2055 shall not exceed the amount of the deduction which would have been allowable for the reformable_interest but for sec_2055 sec_2055 provides however that sec_2055 shall not sec_2055 provides that the term qualified_interest means an under the terms of trust as reformed trust will pay an annual annuity equal to the initial fair_market_value of the trust property on decedent’s date of death of this the charitable_lead_annuity amount will be equal to dollar_figure of the fair_market_value of the trust assets on decedent’s date of death we have determined that the difference between the actuarial value determined as of the date of decedent's death of the qualified_interest and the actuarial value as so determined of the reformable_interest does not exceed of the actuarial value as so determined of the reformable_interest see sec_2055 furthermore the term plr-128846-06 of the charitable_lead_annuity is for the same period both before and after the reformation see sec_2055 in addition the charitable lead_interest provided under the terms of trust prior to reformation constitutes a reformable_interest within the meaning of sec_2055 the annuity interest to be paid during the annuity term to the charities will constitute a guaranteed annuity within the meaning of sec_2055 accordingly we conclude that the reformation when judicially approved will constitute a qualified_reformation within the meaning of sec_2055 therefore a charitable deduction will be allowable under sec_2055 for the present_value of the charitable_lead_annuity determined in accordance with sec_20_2055-2 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours george l masnik chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for purposes
